Per Curiam.
The relators applied to the building inspector of the township of Maplewood for a permit for the erection of stores upon a property owned by them which is a triangular piece of ground formed by the intersection of Revere avenue and Concord avenue in the township of Maplewood. The building inspector refused to grant the permit upon the ground (which *508is true in point of fact) that the erection of stores upon the property of the relators would be in violation of the zoning ordinance of the township which zoned the property in question of the relators as a single family residence district.
On January 22d, 1927, the relators obtained this rule to show cause why a writ of mandamus should not issue commanding the building inspector and the township committee of the township of Maplewood to issue such permit.
We think that the writ must be denied.
We believe that the factual situation which the record discloses brings this ease within our decision in Koplin v. Village of South Orange, 6 N. J. Mis. R. 489.
The result is that the rule to show cause in the present case will be discharged and the writ denied accordingly.
Having reached the conclusion stated, we deem it important to all parties in interest to announce it promptly, and we do so in this somewhat informal manner in order to enable the relators to avail themselves of the earliest possible opportunity for a review, if a review is desired. And if a review is desired, relators are hereby given permission to enter a rule allowing and directing the molding of the pleadings so as to permit of such review.